UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-30872 Trycera Financial, Inc. (Exact name of Registrant as specified in its charter) Nevada 33-0910363 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18100 Von Karman Ave, Suite 850, Irvine, California (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code:(949) 705-4480. Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, Par Value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.(1)Yes oNo x(2)YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $1,198,933.66, computed by reference to the average bid and asked price of the Common Stock as of the last business day of the registrant’s fiscal year or December 31, 2012. At June 20, 2014, there were 611,808,447shares of the registrant’s Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents Table of Contents PART I 4 ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 11 ITEM 1B. UNRESOLVED STAFF COMMENTS 11 ITEM 2. PROPERTIES 12 ITEM 3. LEGAL PROCEEDINGS 12 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 PART II 13 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 13 ITEM 6. SELECTED FINANCIAL DATA 14 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 18 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 19 ITEM 9A. CONTROLS AND PROCEDURES 19 ITEM 9A(T). CONTROLS AND PROCEDURES 19 ITEM 9B. OTHER INFORMATION 20 PART III 21 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 21 ITEM 11. EXECUTIVE COMPENSATION 22 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 25 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 26 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 27 PART IV 28 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 28 Table of Contents Forward Looking Statements The statements contained in this report that are not historical facts are forward-looking statements that represent management’s beliefs and assumptions based on currently available information.Forward-looking statements include the information concerning our search for an operating company, possible or assumed future operations, business strategies, need for financing, competitive position, potential growth opportunities, ability to retain and recruit personnel, the effects of competition and the effects of future legislation or regulations.Forward-looking statements include all statements that are not historical facts and can be identified by the use of forward-looking terminology such as the words “believes,” “intends,” “may,” “will,” “should,” “anticipates,” “expects,” “could,” “plans,” or comparable terminology or by discussions of strategy or trends.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot give any assurances that these expectations will prove to be correct.Such statements by their nature involve risks and uncertainties that could significantly affect expected results, and actual future results could differ materially from those described in such forward-looking statements. Among the factors that could cause actual future results to differ materially are the risks and uncertainties discussed in this report.While it is not possible to identify all factors, we continue to face many risks and uncertainties including, but not limited to, changes in regulation of shell or blank check companies; the general economic downturn; a further downturn in the securities markets; our ability to raised needed operating funds and continue as a going concern; and other risks and uncertainties.Should one or more of these risks materialize (or the consequences of such a development worsen), or should the underlying assumptions prove incorrect, actual results could differ materially from those expected.We disclaim any intention or obligation to update publicly or revise such statements whether as a result of new information, future events or otherwise. There may also be other risks and uncertainties that we are unable to identify and/or predict at this time or that we do not now expect to have a material adverse impact on our business. Introductory Comment Throughout this Annual Report on Form10-K, unless otherwise designated, the terms “we,” “us,” “our,” “the Company,” “our Company,” and “Trycera” refer to Trycera Financial, Inc., a Nevada corporation. Table of Contents PART I ITEM 1.BUSINESS Overview and Development Since the Beginning of 2009 From 2004 until 2008 the Company was in the business of developing, deploying and marketing semi-custom and customized branded prepaid and prepaid card solutions.Due to continued losses from operations during 2009, the Company began winding down its principal business operations and commenced a search for a new business venture.At that time, the Company had no material assets or significant liabilities. Former board members and management were unsuccessful in securing a new business venture for the Company and on January 22, 2009, transferred control of the Company to Ronald N. Vance, former company counsel, to seek for and, if possible, locate a suitable operating business venture willing to take control of the Company. On August 12, 2009, the Company changed its status from shell Company to operating Company.Pursuant to business operations established in the second quarter, the Company has begun operations.The core focus of the restarted operations is marketing prepaid card products, payment reporting products and a suite of financial products and services.As a result, and at this time, the Company does not plan to reinstate its previous program management status, and will instead rely on third party processors, program managers and banks to coordinate, issue and manage prepaid card portfolios on behalf of the Company.The Company will focus on the marketing of network branded third party card programs that can adopt our payment reporting platform within their technical infrastructure.By leveraging existing card platforms and portfolios, we should be able to aggregate more payment reporting customers. The Company has also begun negotiations to engage businesses in the sales process.The targeted focus of the Company is to partner with businesses which deliver non-bank personal and financial services such as insurance agencies, micro-loan centers, rent to own, local/regional credit unions and check cashing businesses.As of the date of this report, the Company has been engaged in a host of negotiations for various credit products, budgeting tools, payment reporting products, strategic arrangements and operating agreements.While various new agreements are in place, it is indeterminable how such agreements may positively or adversely affect the business.As a result, the Company, while attempting to generate newfound revenue streams, will continue seeking opportunities for outside business ventures and raising funds to aid in launching new opportunities, work to begin generating organic revenues and developing strategic alliances and payment reporting partnerships. All during 2012, primary operational efforts continued to be prioritized and focused on finalizing the technical infrastructure for the planned rollout of the Company’s payment reporting engines.This effort continued as a spillover from the delays associated with funding based on signed investment commitments.Despite the ongoing technical build out, the Company continued working closely with new partners and associations in efforts to position the suite of products and services for a late 2013 calendar year launch. Key management personnel have continued entering into new distribution, strategic partnerships and operating agreements in support of the payment reporting and financial products business that is now the backbone of the payment reporting business.The Company has refocused the operational strategy on products and services while allowing any prepaid card to become a conduit for payment reporting services and other financial products currently being marketed by the Company.During 2012, the Company made very limited progress in marketing the primary products and services in support of continued operations. In continuing with the direction outlined throughout 2010, 2011 and 2012, the Company continued to focus on developing marketing partnerships to facilitate the distribution of prepaid debit cards, personal financial services and payment reporting services, all of which are designed to assist consumers in managing individual personal finances, including spending, budgeting and financial awareness.As part of the roadmap to further solidify the Company’s payment reporting efforts, the Company has revamped its operational strategy and is not currently seeking a customized network branded card program.The Company has elected to use third party providers for all card-based products and will continue to evaluate any need for a fully customized program and renewed program management status.Based on the economics related to a full custom card solution, the third party provider gives the Company flexibility and access to networks and partnerships that the Company alone could not underwrite nor fund. 4 Table of Contents The Company believes that this strategy will be able to offer more predictable low cost model that will provide our customers and strategic distribution partners the flexibility of working with wide reaching portfolio program channels and will better align cardholders with a suite of financial tools that include personal budgeting tools, online card balance viewing, bill payment, convenient reloading options online or at retail and a financial management spending analysis tool.We continue to anticipate launching this program in the late part of the third quarter in conjunction with our payment reporting product and budgeting tools. In conjunction with continuing efforts to expand operations, the Company spent additional time in 2012 on aligning the payment reporting business with key industry associations, industry experts and governmental agencies in order to foster long term alliances. In addition, a number of initiatives undertaken during the first, second and third quarters of 2012 by the Company took longer than expected or anticipated.Capital constraints coupled with key management time constraints, increasing regulatory requirements, lengthening approval timeframes and vendor payment shortfalls all contributed to slower than planned marketing as well as delays in generating organic.The Company expects that organic revenues will be generated in the coming quarters to allow the Company to hire third parties to staff and support the program development and primary growth objectives. Recent Developments In further support of continued operations, the company made a number of material changes to its operations throughout the 2012 fiscal year, including: On September 4, 2012, the Company entered into a two year loan with a private individual for twenty five thousand dollars ($25,000).This loan shall accrue simple interest at a rate of ten percent (10%) per annum. On August 17, 2012, the Company entered into an Addendum to the existing Consulting Agreement with W3 Design Team, LLC in which the Consultant agreed to continue to work for the Company on an accrual basis of $5,000 per month.Such compensation will continue to accrue until the Company secures a minimum investment of $250,000. On July 1, 2012, the Board of Directors, approved employment contract for Shampa Mitra-Reddy. This fulltime employment agreement became effective July 1, 2012, and is for a term of three years.It is renewable in yearly increments unless terminated prior to expiration of a term.Under the agreement, Ms. Mitra-Reddy is employed as Vice President of Business Development. The base salary is $180,000 per year, payable in the month increments of $15,000.As a signing bonus for entering into the agreement, the party received 18,000,000 shares and will be issued 4,000,000 shares per quarter for eight (8) quarters. The employee is also eligible for performance bonuses and to participate in the Company’s stock option plan. Employee is also entitled to participate in employee benefit plans, including health and retirement plans created hereafter. On June 30, 2012, Amit Patel resigned as Vice President of Business Development due to inability to fulfill requirements set forth in employment agreement.Mr. Patel forgave all accrued wages and complete stock compensation package.There was no disagreement on any matters relating to the Company’s operations, policies or practices. On May 23, 2012, the Company entered into a three year, results oriented referral agreement with Residence for Patriots Foundation, a nonprofit organization specializing in assisting military personnel obtain housing. On May 23, 2012, the Company entered into a one year, results oriented referral agreement with Miles Consulting Firm for the purpose of assisting the Company market its products to various nonprofit organizations specializing in assisting underprivileged, unemployed, and citizens on assisted living support gain financial education to transition to being self-sufficient. 5 Table of Contents On May 21, 2012, the Company entered into a one year consulting agreement with Selvin Alvarez for the purpose of marketing the Company’s products and services to various mortgage and auto related companies.Mr. Alvarez is to be paid $1,200 per month and has been granted two (2) million shares of restricted common stock. The consultant is to be paid $1,200 per month and compensation will accrue until the Company secures a minimum of $250,000 in investment dollars.If Company does not secure minimum financing by October 1, 2012, the Consulting Agreement shall immediately terminate and all accrued and unpaid consideration due to Consultant shall be waived and forgiven by Consultant. The Company did not secure the investment and all amounts due were waived. On May 18, 2012, the Company issued 360,000 shares of restricted common stock for a cash investment of $18,000.The shares were issuedin reliance upon the exemptions from the registration requirements of Section 5 of the Securities Act of 1933, as amended (the “Act”), pursuant to Section 4(2) of the Act.The certificates evidencing the above mentioned shares contain a legend (1) stating that the shares have not been registered under the Act and (2) setting forth or referring to the restrictions on transferability and sale of the shares under the Act. On April 24, 2012, the Company entered into a one year, results oriented referral agreement with Dimensional Builders Corp, for the purpose of assisting the Company market its products to various mortgage related clients. On April 23, 2012, the Company entered into a one year consulting agreement with Open Door Media, LLC for the purpose of providing public affairs and communication services to Company.The Consultant will be paid at a billable hourly rate and will get written approval from Company prior to work being done. On April 16, 2012, the Company entered into a one year, results oriented referral agreement with Selvin Alvarez, for the purpose of assisting the Company market its products to various mortgage related clients.Mr. Alvarez is a brother to Hector Alvarez, the Company’s Vice President of Marketing/Education. On April 12, 2012, the Company entered into a one year, results oriented referral agreement with Capital Impact Group, a firm based in Trenton, NJ, for the purpose of assisting the Company market its products to various nonprofit organizations and unions throughout the state of New Jersey. On April 6, 2012, the Company entered into a one year, results oriented referral agreement with Ark of Eden, LLC for the purpose of assisting the Company market its products to various Caribbean communities. On March 26, 2012, the Board of Directors, approved employment contracts for Hector Alvarez and Amit Patel. Each of these fulltime employment agreements became effective March 26, 2012, and is for a term of three years.Each is renewable in yearly increments unless terminated prior to expiration of a term.Under the agreements, Mr. Alvarez is employed as Vice President of Education and Marketing and Mr. Patel is employed as Vice President of Business Development. The base salary for each party is $180,000 per year, payable in the month increments of $15,000.As a signing bonus for entering into the agreements, each party received 18,000,000 shares and will each be issued 4,000,000 shares per quarter for eight (8) quarters. The employees are also eligible for performance bonuses and to participate in the Company’s stock option plan. Each is also entitled to participate in employee benefit plans, including health and retirement plans created hereafter. On March 9, 2012, the Company entered into a 10% Convertible Note agreement with an accredited investor in the amount of $500,000.The terms of this note are for twenty four (24) months and generate simple interest at the rate of ten percent (10%) per annum.Funds are to be received in five separate installments of $100,000 each and all funds are expected to be received by Company on or before May 12, 2012. On March 9, 2012, the Company entered into a twelve (12) month lease agreement with ServCorp to rent office space at a rate of $1,461.40 per month.The term of this lease agreement ends on April 1, 2013. On March 6, 2012, the Company launched a Joint Venture with Education for Homes, LLC to cross-market each other’s products and services.These services include the Company’s credit building and budgeting tools along with Education for Homes’ educational series entitled ‘The Financial Guide to Freedom”. 6 Table of Contents On February 29, 2012, the Company was given final notice to vacate current office space located at 18200 Von Karman Ave, Suite 850, Irvine, CA 92612 and pay remaining balance of $26,133.01 by March 20, 2012. On January 31, 2012, the Company received a Notice of Claim and Conference from the Labor Commissioner, State of California Case Number 18-84792 BB.The case was brought by Michael G. Nathans, the former President of Credit Services.Mr. Nathans stated he resigned from the Company effective November 21, 2011 as a result of the Company’s failure to maintain proper insurance and alleged the Company was in breach of his employment agreement with the Company dated September 17, 2010. Pursuant to the Claim, Mr. Nathans is seeking $152,054 in back wages.The Company intends to vigorously defend this Claim. On January 10, 2012, the Company received a Notice of Claim and Conference from the Labor Commissioner, State of California Case Number 18-84756 BB.The case was brought by Kevin Goldstein, the former Chief Technology Officer.Mr. Goldstein stated he resigned from the Company effective November 21, 2011 as a result of the Company’s failure to maintain proper insurance and alleged the Company was in breach of his employment agreement dated October 25, 2010. Pursuant to the Claim, Mr. Goldstein is seeking $90,035.71 in back wages.The Company intends to vigorously defend this Claim. Throughout all four quarters of 2012, the Company continued to negotiate with potential new vendors, key vendors and prior service providers.Key management personnel have accrued wages and continue to accrue wages and accept partial payments for services to date.It is anticipated that key management personnel and key vendors and prior service providers shall be reimbursed accordingly once additional working capital is invested.A continued and substantial backlog of liabilities remains on the records of the Company, but management remain confident that those liabilities will be addressed in the coming quarters.Of the major items outstanding, the single largest are the lapsed settlement agreements with former directors Knitowski, Dang and their related parties, Dang, Ecewa, Curo and Sagoso.The Company has not been in contact with certain principals for quite some.It is expected that cash payments or alternative arrangements will be made in 2013 to mitigate any languishing liabilities to those particular parties. In conjunction with continuing efforts to expand the operations, the Company’s CEO spent considerable time on creating a process to get recurring alternative payments added as trade lines on a traditional credit report in lieu of consumers having to supply lenders an additional supplemental credit reference statement.The ability for the Company to add alternative payments to traditional credit reports streamlines the process for a consumer and reduces the amount of education required for the Company to provide both consumers and lenders to complete a loan. During the fourth quarter, all primary operational efforts were prioritized and focused on entering into new operating agreements, restarting operations and leveraging expertise via new hires in the alternative credit and reporting space.At the start of the fourth quarter, the Company focused on developing marketing partnerships to facilitate the distribution of the video communications products, prepaid debit cards, personal financial services and payment reporting services, all of which are designed to assist consumers in managing individual personal finances, including spending, budgeting and financial awareness.We also continued progress and development of relationships on other marketing and sales channels with our banking partner, card issuer and program manager, Central National Bank.The only prohibiting factor of proceeding forward with Central National Bank and rolling out card programs was the bank’s concern about the Company’s lack of funding.The bank would not move forward until substantial funding had been secured and delivered to Company. The Company currently remains near insolvency but is seeking financing from various sources for which there is one commitment to provide us with such financing.The Company believes that material changes to the recent trends in revenue are expected within the next one hundred eighty days. We do not currently have sufficient cash on hand to satisfy existing operating cash needs or working capital requirements on a sustained basis and the President and CEO has been seeking short term loans for the Company in order to fulfill certain obligations related to audit, employee retention and operational functions. 7 Table of Contents Business of the Company The Company operates in the prepaid debit card and prepaid payments space.The Company intends to either seek an outside business venture or to raise funds to grow existing developmental operations.The Company anticipates that businesses for possible acquisition will be referred by various sources, including its officers and directors, shareholders, professional advisors, securities broker-dealers, venture capitalists, members of the financial community, and others who may present unsolicited proposals.The Company will not engage in any general solicitation or advertising for a business opportunity, and will rely on personal contacts of its officers and directors and their affiliates, as well as indirect associations between them and other business and professional people.By relying on “word of mouth,” the Company may be limited in the number of potential acquisitions it can identify.While it is not presently anticipated that the Company will engage unaffiliated professional firms specializing in business acquisitions or reorganizations, such firms may be retained if management deems it in the best interest of the Company. The Company will not restrict its search to any particular business, industry, or geographical location and management may evaluate and enter into any type of business in any location.The Company may participate in a newly organized business venture or a more established company entering a new phase of growth or in need of additional capital to overcome existing financial problems.Participation in a new business venture entails greater risks since in many instances management of such a venture will not have proved its ability, the eventual market of such venture’s product or services will likely not be established, and the profitability of the venture will be unproved and cannot be predicted accurately.If the Company participates in a more established firm with existing financial problems, it may be subjected to risk because the financial resources of the Company may not be adequate to eliminate or reverse the circumstances leading to such financial problems. In seeking a business venture, the decision of management will not be controlled by an attempt to take advantage of any anticipated or perceived appeal of a specific industry, management group, product, or industry, but will be based on the business objective of seeking long-term capital appreciation in the real value of the Company. In analyzing prospective businesses, management will consider, to the extent applicable, the following: the available technical, financial, and managerial resources, working capital and other prospects for the future, the nature of present and expected competition, the quality and experience of management services which may be available and the depth of that management, the potential for further research, development, or exploration, the potential for growth and expansion, the potential for profit, the perceived public recognition or acceptance of products, services, or trade or service marks, name identification and other relevant factors. The decision to participate in a specific business may be based on management’s analysis of the quality of the other firm’s management and personnel, the anticipated acceptability of new products or marketing concepts, the merit of technological changes, and other factors which are difficult, if not impossible, to analyze through any objective criteria.It is anticipated that the results of operations of a specific firm may not necessarily be indicative of the potential for the future because of the requirement to substantially shift marketing approaches, expand significantly, change product emphasis, change or substantially augment management, and other factors. The Company will analyze all available factors and make a determination based on a composite of available facts, without reliance on any single factor.The period within which the Company may participate in a business cannot be predicted and will depend on circumstances beyond the Company’s control, including the availability of businesses, the time required for the Company to complete its investigation and analysis of prospective businesses, the time required to prepare appropriate documents and agreements providing for the Company’s participation, and other circumstances. Acquisition of an Outside Business In implementing a structure for a particular business acquisition, the Company may become a party to a merger, consolidation, or other reorganization with another corporation or entity; joint venture; license; purchase and sale of assets; or purchase and sale of stock, the exact nature of which cannot now be predicted.The structure of the particular business acquisition will be approved by the Board of Directors and may not require the approval of the Company’s shareholders.Notwithstanding the above, the Company does not intend to participate in a business through the purchase of minority stock positions.Upon the consummation of a transaction, it is likely or possible that the present management and shareholders of the Company will not be in control of the Company.In addition, it is anticipated that the current officers and directors would resign in favor of new management designated by the target company without a vote of the Company’s stockholders. 8 Table of Contents In the event the Company enters into an acquisition transaction with another entity, the Company will be required to report the transaction in a Current Report on Form 8-K within four business days following the execution of the agreement, and any amendment thereto, and within four business days following the closing of the transaction.In addition, since the Company is no longer a shell company, it will be required to file within four business days a Current Report on Form 8-K which includes the information that would be required if the Company were filing a general form for registration of securities on Form 10 reflecting the Company and its securities upon consummation of the transaction, including information on the new business and management of the Company after closing. In connection with the Company’s acquisition of a business, the present shareholders of the Company, including current management, may, as a negotiated element of the acquisition, sell a portion or all of the Company’s Common Stock held by them at a significant premium over their original investment in the Company.It is not unusual for affiliates of the entity participating in the reorganization to negotiate to purchase shares held by the present shareholders in order to reduce the number of “restricted securities” held by persons no longer affiliated with the Company and thereby reduce the potential adverse impact on the public market in the Company’s Common Stock that could result from substantial sales of such shares after the restrictions no longer apply.As a result of such sales, affiliates of the entity participating in the business reorganization with the Company would acquire a higher percentage of equity ownership in the Company.Public investors will not receive any portion of the premium that may be paid in the foregoing circumstances.Furthermore, the Company’s shareholders may not be afforded an opportunity to approve or consent to any particular stock buy-out transaction. In the event sales of shares by present stockholders of the Company, including current management, is a negotiated element of a future acquisition, a conflict of interest may arise because our sole director will be negotiating for the acquisition on behalf of the Company and for sale of his or shareholders’ shares for his own or the shareholders’ respective accounts.Where a business opportunity is well suited for acquisition by the Company, but affiliates of the business opportunity impose a condition that management sell shares at a price which is unacceptable to our sole director, management may not sacrifice his or the shareholders’ financial interest for the Company to complete the transaction.Where the business opportunity is not well suited, but the price offered management for the shares is high, management will be tempted to effect the acquisition to realize a substantial gain on the shares in the Company.Management has not adopted any policy for resolving the foregoing potential conflicts, should they arise, and does not intend to obtain an independent appraisal to determine whether any price that may be offered for their shares is fair.Stockholders must rely, instead, on the obligation of management to fulfill its fiduciary duty under state law to act in the best interests of the Company and its stockholders. It is anticipated that any securities issued in any such reorganization would be issued in reliance on exemptions from registration under applicable federal and state securities laws.Securities, including shares of the Company’s Common Stock, issued by the Company in such a transaction would be “restricted securities” as defined in Rule 144 promulgated by the Securities and Exchange Commission.Under amendments to Rule 144 recently adopted by the Commission, and which take effect on February 15, 2008, these restricted securities could not be resold under Rule 144 until the following conditions were met:the Company ceased to be a shell company; it remained subject to the Exchange Act reporting obligations; filed all required Exchange Act reports during the preceding 12 months; and at least one year had elapsed from the time the Company filed “Form 10 information” reflecting the fact that it had ceased to be a shell company.In some circumstances, however, as a negotiated element of the transaction, the Company may agree to register such securities either at the time the transaction is consummated, under certain conditions, or at specified times thereafter.Although the terms of such registration rights and the number of securities, if any, which may be registered cannot be predicted, it may be expected that registration of securities by the Company in these circumstances would entail substantial expense to the Company.The issuance of substantial additional securities and their potential sale into any trading market that may develop in the Company’s securities may have a depressive effect on such market. 9 Table of Contents While the actual terms of a transaction to which the Company may be a party cannot be predicted, it may be expected that the parties to the business transaction will find it desirable to structure the acquisition as a so-called “tax-free” event under sections 351 or 368(a) of the Internal Revenue Code of 1986, (the “Code”).In order to obtain tax-free treatment under section 351 of the Code, it would be necessary for the owners of the acquired business to own 80% or more of the voting stock of the surviving entity.In such event, the shareholders of the Company would retain less than 20% of the issued and outstanding shares of the surviving entity.Section 368(a) (1) of the Code provides for tax-free treatment of certain business reorganizations between corporate entities where one corporation is merged with or acquires the securities or assets of another corporation.Generally, the Company will be the acquiring corporation in such a business reorganization, and the tax-free status of the transaction will not depend on the issuance of any specific amount of the Company’s voting securities.It is not uncommon, however, that as a negotiated element of a transaction completed in reliance on section 368, the acquiring corporation issue securities in such an amount that the shareholders of the acquired corporation will hold 50% or more of the voting stock of the surviving entity.Consequently, there is a substantial possibility that the shareholders of the Company immediately prior to the transaction would retain substantially less than 50% of the issued and outstanding shares of the surviving entity.It is anticipated that these shareholders would in fact retain less than 5% control of the Company after a reverse acquisition. Therefore, regardless of the form of the business acquisition, it may be anticipated that stockholders immediately prior to the transaction will experience a significant reduction in their percentage of ownership in the Company. Notwithstanding the fact that the Company is technically the acquiring entity in the foregoing circumstances, generally accepted accounting principles will ordinarily require that such transaction be accounted for as if the Company had been acquired by the other entity owning the business and, therefore, will not permit a write-up in the carrying value of the assets of the other company. The manner in which the Company participates in a business will depend on the nature of the business, the respective needs and desires of the Company and other parties, the management of the business, and the relative negotiating strength of the Company and such other management. The Company will participate in a business only after the negotiation and execution of appropriate written agreements.Although the terms of such agreements cannot be predicted, generally such agreements will require specific representations and warranties by all of the parties thereto, will specify certain events of default, will detail the terms of closing and the conditions which must be satisfied by each of the parties prior to such closing, will outline the manner of bearing costs if the transaction is not closed, will set forth remedies on default, and will include miscellaneous other terms. Operation of Business After Acquisition The Company’s operation following internal generation of a business model or its acquisition of a business will be dependent on the nature of the business and the interest acquired.If an outside business is acquired, it is unlikely that current shareholders would be in control of the Company or that present management would be in control of the Company following the acquisition.It may be expected that the business will present various risks, which cannot be predicted at the present time. Governmental Regulation It is impossible to predict the government regulation, if any, to which the Company may be subject until it has acquired an interest in a business.The use of assets and/or conduct of businesses that the Company may acquire could subject it to environmental, public health and safety, land use, trade, or other governmental regulations and state or local taxation.In selecting a business in which to acquire an interest, management will endeavor to ascertain, to the extent of the limited resources of the Company, the effects of such government regulation on the prospective business of the Company.In certain circumstances, however, such as the acquisition of an interest in a new or start-up business activity, it may not be possible to predict with any degree of accuracy the impact of government regulation.The inability to ascertain the effect of government regulation on a prospective business activity will make the acquisition of an interest in such business a higher risk. 10 Table of Contents Competition We function in a highly competitive and fragmented marketplace which we expect to become increasingly competitive in the future. In addition to the broad list of competitors described below there always remains the prospect of developing markets and new entrants that are unexpected and unforeseen given the changing competitive prepaid landscape. We compete against a broad range of well-funded and financially stable providers of general purpose reloadable (GPR) cards. We compete with banks that offer demand deposit accounts and network branded card issuers that offer credit cards, branded private label cards, rewards cards, payroll cards and gift cards. Many of these institutions are substantially larger and have greater resources, larger and more diversified customer bases and greater brand recognition than we do. Many of these companies can also leverage their extensive customer bases and implement pricing policies that dissuade smaller companies from directly competing. In turn these larger companies may garner improved market share and may leverage economies unattainable by us. Primary competitors in the prepaid card and program management space include credit, debit and prepaid card issuers and prepaid card program managers and reload network operators like Green Dot, Netspend, AccountNow, PreCash, First Data, Western Union and MoneyGram. We believe that the core competitive factors for the prepaid cards and program management space include: • widespread online, retail, mass merchant and niche channel distribution; • name brand recognition; • an ability to access and leverage third party reload networks; • broad compliance and regulatory expertise and capabilities; • cardholder service and support capabilities; and • consumer friendly pricing. We recognize that we will be involved in intense competition with other business entities, many of which will have a competitive edge over us by virtue of their stronger financial resources and prior experience in business.There is no assurance that the Company will be successful in obtaining suitable investments to compete effectively and based on the core criteria, we believe that our primary products currently do not compete favorably with the competitors. Employees The Company currently has three full time employees.Management of the Company expects to use third party providers, consultants, attorneys, and accountants as necessary, and does not anticipate a need to engage other full- time employees at this time.The future need for employees and their availability will be addressed in connection with the organic growth of the business and /or the strategic acquisition of related or unrelated businesses. ITEM 1A.RISK FACTORS As a smaller reporting company, we have elected not to provide the information required by this item. ITEM 1B.UNRESOLVED STAFF COMMENTS Because we are neither an accelerated filer or a large accelerated filer, nor a well-known seasoned issuer, we have elected not to provide the information required by this item. 11 Table of Contents ITEM 2.PROPERTIES The Company entered into a month-to-month lease which commenced on October 1, 2012 for our administrative office and headquarters which are located at 18100 Von Karman Avenue, Suite 850, Irvine, CA92612.The Company may lease additional commercial office facilities in the future at such time as operations have developed to the point where the facilities are needed, but has no commitments or arrangements for any additional facilities.There is no assurance regarding the future availability of commercial office facilities or terms on which the Company may be able to lease facilities in the future, nor any assurance regarding the length of time the present arrangement may continue. ITEM 3.LEGAL PROCEEDINGS The Company continues to receive demands for payments from creditors.The Company has insufficient funds to defend these actions or to pay the creditors.However, management has been proactive to reach out to most creditors in an attempt to negotiate or resolve outstanding debt.In addition, the Company is proactively working with interested third parties to convert debt on behalf of the Company.Converted debt notifications will be filed on Form 8-K with the Securities and Exchange Commission. The Company has received erroneous demands from certain individuals related to compensation and shareholder interests.As a result, the company has retained a law firm to protect our various interests and authorized various cease and desist orders to halt the dissemination of false and misleading information. On August 22, 2012, the Company was awarded a judgment against GrupoMex Holdings, LLC and Leticia R Castro in the amount of $1,144,957.23 from the Superior Court of California, County of Los Angeles, case number BC463637. On April 4, 2012, the Company received a subpoena from the California Department of Corporations requesting certain documents and records.The Company intends to comply fully with the subpoena. On February 19, 2012 the Company was served final notice to vacate its current office location located at 18200 Von Karman Ave, Suite 850, Irvine, CA 92612, by March 20, 2012 and pay final balance of $26,133.01.This remaining balance is a direct result of the demand to stay at current location set forth by the private investor, Seth Weiner, who on September 7, 2011 entered into a Convertible Note to invest $500,000 into Company. On January 31, 2012, the Company received a Notice of Claim and Conference from the Labor Commissioner, State of California Case Number 18-84792 BB.The case was brought by Michael G. Nathans, the former President of Credit Services.Mr. Nathans stated he resigned from the Company effective November 21, 2011 as a result of the Company’s failure to maintain proper insurance and alleged the Company was in breach of his employment agreement with the Company dated September 17, 2010. Pursuant to the Claim, Mr. Nathans is seeking $152,054 in back wages.The Company intends to vigorously defend this Claim. On January 10, 2012, the Company received a Notice of Claim and Conference from the Labor Commissioner, State of California Case Number 18-84756 BB.The case was brought by Kevin Goldstein, the former Chief Technology Officer.Mr. Goldstein stated he resigned from the Company effective November 21, 2011 as a result of the Company’s failure to maintain proper insurance and alleged the Company was in breach of his employment agreement dated October 25, 2010. Pursuant to the Claim, Mr. Goldstein is seeking $90,035.71 in back wages.The Company intends to vigorously defend this Claim. On June 17, 2011, the Company filed a complaint against GrupoMex Holdings LLC, in Los Angeles Superior Court.The complaint is related to a contract breach committed by GrupoMex Holdings LLC in which GrupoMex failed to deliver equity funds in the amount of $2,500,000 within 45 days of August 17, 2010, which would have been October 1, 2010.The Company had detrimentally relied on such funding and as of the date of the complaint, GrupoMex Holdings LLC had invested a total of $157,500 or 6.3% of the committed funding amount. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On September 11, 2009, shareholders owning or holding proxies to vote 5,050,665 shares, or approximately 52% of the total outstanding shares on such date, approved the following items (i) An amendment to our articles of incorporation to increase the authorized number of common shares from 100,000,000 to 2,000,000,000; and (ii) an amendment to our 2004 Stock Option/Stock Issuance Plan to increase the number of shares authorized under the plan from 10,000,000 to 250,000,000.The articles of amendment to increase the authorized common shares were filed with the State of Nevada on November 2, 2009. 12 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company’s Common Stock is quoted on both the OTC Bulletin Board and the Pink Sheets.The Common Stock is currently traded with the trading symbol of “TRYF.”The table below sets forth for the periods indicated the quarterly high and low bid prices as reported by the Pink Sheets.These quotations reflect inter-dealer prices, without retail mark-up, mark-down, or commission and may not necessarily represent actual transactions. Quarter High Low FISCAL YEAR ENDED DECEMBER 31, 2011 First $ $ Second $ $ Third $ $ Fourth $ $ Quarter High Low FISCAL YEAR ENDED DECEMBER 31, 2012 First $ $ Second $ $ Third $ $ Fourth $ $ The Company’s Common Stock is considered to be penny stock under rules promulgated by the Securities and Exchange Commission. Under these rules, broker-dealers participating in transactions in these securities must first deliver a risk disclosure document which describes risks associated with these stocks, broker-dealers’ duties, customers’ rights and remedies, market and otherinformation, and make suitability determinations approving the customers for these stock transactions based on financial situation, investment experience and objectives.Broker-dealers must also disclose these restrictions in writing, provide monthly account statements to customers, and obtain specific written consent of each customer.With these restrictions, the likely effect of designation as a penny stock is to decrease the willingness of broker- dealers to make a market for the stock, to decrease the liquidity of the stock and increase the transaction cost of sales and purchases of these stocks compared to other securities. Holders At October 6, 2011, the Company had 136 shareholders of record.The number of record holders was determined from the records of the Company’s transfer agent and does not include beneficial owners of Common Stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies.The Company has appointed Interwest Transfer Co., Inc., Salt Lake City, Utah, to act as its transfer agent for the Common Stock. Dividends The Company has not declared or paid any cash dividends on its Common Stock during the two fiscal years ended December 31, 2012, or in any subsequent period.The Company does not anticipate or contemplate paying dividends on its Common Stock in the foreseeable future.The only restrictions that limit the ability to pay dividends on common equity, or that are likely to do so in the future, are those restrictions imposed by law. 13 Table of Contents Purchases of Equity Securities On March 26, 2012, the Board of Directors, approved employment contracts for Hector Alvarez and Amit Patel. Each of these fulltime employment agreements became effective March 26, 2012, and is for a term of three years.Each is renewable in yearly increments unless terminated prior to expiration of a term.Under the agreements, Mr. Alvarez is employed as Vice President of Education and Marketing and Mr. Patel is employed as Vice President of Business Development. The base salary for each party is $180,000 per year, payable in the month increments of $15,000.As a signing bonus for entering into the agreements, each party received 18,000,000 shares and will each be issued 4,000,000 shares per quarter for eight (8) quarters. The employees are also eligible for performance bonuses and to participate in the Company’s stock option plan. Each is also entitled to participate in employee benefit plans, including health and retirement plans created hereafter. On May 18, 2012, the Company issued 360,000 shares of restricted common stock for a cash investment of $18,000.The shares were issuedin reliance upon the exemptions from the registration requirements of Section 5 of the Securities Act of 1933, as amended (the “Act”), pursuant to Section 4(2) of the Act.The certificates evidencing the above mentioned shares contain a legend (1) stating that the shares have not been registered under the Act and (2) setting forth or referring to the restrictions on transferability and sale of the shares under the Act. On July 1, 2012, the Board of Directors, approved an employment contract for Shampa Reddy Patel, Esq.This fulltime employment agreement became effective July 1, 2012, and is for a term of three years.It is renewable in yearly increments unless terminated prior to expiration of a term.Under the agreement, Ms. Reddy-Patel is employed as Vice President of Business Development.The base salary is $180,000 per year, payable in the month increments of $15,000.As a signing bonus for entering into the agreement, the party received 18,000,000 shares and will each be issued 4,000,000 shares per quarter for eight (8) quarters. The employee is also eligible for performance bonuses and to participate in the Company’s stock option plan, and is also entitled to participate in employee benefit plans, including health and retirement plans created hereafter. ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company, we have elected not to provide the information required by this item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our financial statements and related notes thereto as included with this report. Overview From 2004 until 2008 the Company was in the business of developing, deploying and marketing semi-custom and customized branded prepaid and prepaid card solutions.Due to continued losses from operations during 2008, the Company began winding down its principal business operations and commenced a search for a new business venture.The Company has no material assets and significant liabilities. Former board members and management were unsuccessful in securing a new business venture for the Company and on January 22, 2009, transferred control of the Company to Ronald N. Vance, former company counsel, to seek for and, if possible, locate a suitable operating business venture willing to take control of the Company. On August 12, 2009, the Company changed its status from shell Company to operating Company.Pursuant to business operations established in the second quarter, the Company has begun operations.The core focus of the restarted operations is marketing prepaid card products, payment reporting products and a suite of financial products and services.As a result, and at this time, the Company does not plan to reinstate its previous program management status, and will instead rely on third party processors, program managers and banks to coordinate, issue and manage prepaid card portfolios on behalf of the Company.The Company will focus on the marketing of network branded third party card programs that can adopt our payment reporting platform within their technical infrastructure.By leveraging existing card platforms and portfolios, we should be able to aggregate more payment reporting customers. The Company has also begun negotiations to engage businesses in the sales process.The targeted focus of the Company is to partner with businesses which deliver non-bank personal and financial services such as insurance agencies, micro-loan centers, rent to own, local/regional credit unions and check cashing businesses.As of the date of this report, the Company has been engaged in a host of negotiations for various credit products, budgeting tools, payment reporting products, strategic arrangements and operating agreements.While various new agreements are in place, it is indeterminable how such agreements may positively or adversely affect the business.As a result, the Company, while attempting to generate newfound revenue streams, will continue seeking opportunities for outside business ventures and raising funds to aid in launching new opportunities, work to begin generating organic revenues and developing strategic alliances and payment reporting partnerships. 14 Table of Contents All during 2012, primary operational efforts continued to be prioritized and focused on finalizing the technical infrastructure for the planned rollout of the Company’s payment reporting engines.This effort continued as a spillover from the delays associated with funding based on signed investment commitments.Despite the ongoing technical build out, the Company continued working closely with new partners and associations in efforts to position the suite of products and services for a late 2013 calendar year launch. Key management personnel have continued entering into new distribution, strategic partnerships and operating agreements in support of the payment reporting and financial products business that is now the backbone of the payment reporting business.The Company has refocused the operational strategy on products and services while allowing any prepaid card to become a conduit for payment reporting services and other financial products currently being marketed by the Company. During 2012, the Company made limited progress in marketing the primary products and services in support of continued operations.In continuing with the direction outlined throughout 2010, 2011 and 2012, the Company continued to focus on developing marketing partnerships to facilitate the distribution of prepaid debit cards, personal financial services and payment reporting services, all of which are designed to assist consumers in managing individual personal finances, including spending, budgeting and financial awareness.As part of the roadmap to further solidify the Company’s payment reporting efforts, the Company has revamped its operational strategy and is not currently seeking a customized network branded card program. The Company has elected to use third party providers for all card-based products and will continue to evaluate any need for a fully customized program and renewed program management status.Based on the economics related to a full custom card solution, the third party provider gives the Company flexibility and access to networks and partnerships that the Company alone could not underwrite nor fund. Critical Accounting Policies Critical accounting policies are defined as those that are reflective of significant judgments and uncertainties that could cause materially different results under different estimates and assumptions.We believe our critical accounting policies relate to accounts receivable, goodwill and intangible assets and related impairment assessments, and stock-option compensation because they are important to the portrayal of our financial condition or results of operations and they require critical management estimates and judgments about matters that are uncertain.There were no changes to our critical accounting policies during the year ended December 31, 2010. Results of Operations Year Ended December 31, 2012, versus the Year Ended December 31, 2011 In 2012, we saw revenues remain flat with the prior year.The lack of revenue was attributed mostly to the fact the Company had signed investment commitments and the investors failed to deliver funds as promised.To the detriment of the Company, these committed funds were relied upon to fulfill agreements both already in place as well as those being negotiated.To date, the Company still remains in developmental stage and re-entry into the financial services, alternative credit payment reporting and personal budgeting business. Revenue Revenue was $1,654 and $299 for the years ended December 31, 2012 and 2011, respectively, representing an increase of $1,355 or 453%.Our 2012 and 2011 results reflect the winding up of the operations and the commencement of our new business plan. Cost of Sales and Gross Profit Cost of sales was $1,055 and $3,143 for the years ended December 31, 2012 and 2011, respectively, representing a decrease of $2,088 or 66%.The decrease was attributed to minimum program fees and the exiting of the prior business operations. The resulting gross profit was 36% and (951%) for the years ended December 31, 2012 and 2011, respectively. Management expects a strategic alternatives to favorably impact the underlying gross profit margin but that is only determinable upon execution of an effective alternative. 15 Table of Contents Operating expenses Operating expenses were $1,306,673 and $2,119,997 for the years ended December 31, 2012 and 2011, respectively, representing a decrease of $813,324 or 38%. The major components of operating expense are salaries and wages (36%) general and administrative (38%) and stock based compensation(22%).A material amount of the operating expenses for the year ended December 31, 2012 have been accrued and continue to be unpaid or paid in small increments. Salaries and wages expense was $472,500 and $576,475 for the years ended December 31, 2012 and 2011, respectively, representing a decrease of $103,975 or 18%. The decrease resulted from the smaller number and value of employment agreements in force due to resignations of some of the employees and officers of the Company. General and administrative expense was $497,378 and $988,136 for the years ended December 31, 2012 and 2011, respectively, representing a decrease $490,758 or 50%. The decrease resulted from a significant decrease in all categories as the Company had little business, no facility and reduced outside services for most of the 2012 fiscal year. Professional fees and expenses were $48,795 and $98,097 for the years ended December 31, 2012 and 2011, respectively, representing an decrease of $49,302 or 50%.The decrease resulted from the expenses associated with a third party service providers including strategic consulting services and accounting and legal services. Other income (expense) Other income (expense) was ($177,705) and ($306,624) for the years ended December 31, 2012 and 2011, respectively.The main component of other expense is the financing costs which resulted from notes payable. Net loss We incurred net losses of $1,483,779 and $2,429,465 for the years ended December 31, 2012 and 2011, respectively. Liquidity and Capital Resources As of December 31, 2012, cash totaled $473 as compared with $179 of cash at December 31, 2011, resulting in an increase of $294 in cash and cash equivalents.The increase in cash and cash equivalents was attributed to the nature of winding up the primary business and seeking a strategic alternative and then subsequently commencing the new business plan. For the year ended December 31, 2012, we used $103,170 of cash in operations.For the comparable period in the prior year we used $399,653 of cash in operations. Cash provided from financing activities was $103,464.The Company raised $18,600 under an equity investment and a further $85,000 in 10% notes. For the comparable period in the prior year we obtained $527,136 from financing activities. In order to meet the Company’s cash flow requirements and to satisfy the existing debts, management intends to seek funding through the sale of either debt or equity instruments.Management is currently in the process of delivering a convertible note structure intended to raise short term operating capital while seeking a separate and supplemental capital raise through a nonpublic equity offering.An equity offering amounting to $2,500,000 was completed in August of 2010 but was marginally fulfilled for only $157,500 out of the total of $2,500,000.In March of 2011, the Company secured a replacement investment of $2,500,000 which was also marginally fulfilled in the amount of $320,000.Up until present the Company has detrimentally relied on these secured investments and the Company is reviewing any and all implications of the related under funding. A new equity offering is planned for the last part of the first quarter or early second quarter to coincide with the recapitalization of the Company, which based on time lines outlined by the notification process, is likely to fall at or near the beginning of April 2012. 16 Table of Contents The Company has been successful in negotiating tranches of debt down or eliminating debt through a convertible stock offering.Former Directors, Alan Knitowski and Luan Dang and related party shareholders of Messrs Knitowski and Dang, have agreed to convert their $70,000 in debt for shares, although that settlement agreement expired on December 31, 2010 and no olive branch has been extended by either party to confirm or renegotiate the expired agreement.The Company may be able to provide the necessary cash payment and alleviate the need to issue a significant quantity of shares.Separately, if the Company is unable to secure outside funding, management may attempt to continue to renegotiate outstanding debts and satisfy liabilities through organically generated revenue, if any. Working capital was ($3,189,949) at December 31, 2012, as compared with working capital of $(2,357,407) at December 31, 2011.This decrease in working capital was a result of using existing funds and accounts payable to fund operations and related expenses. Caution About Forward Looking Statements Certain information contained in this discussion may include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements are generally identified by phrases such as “the Company expects,” “the Company believes” or words of similar import. Such forward-looking statements involve known and unknown risks including, but not limited to, the following factors: · changes in general economic and business conditions in the Company’s market area; · changes in banking and other laws and regulations applicable to the Company; risks inherent in the prepaid space such as fraud loss, illegal card usage and collateral liabilities; · changing trends in customer profiles and behavior; · changes in interest rates and interest rate policies; · maintaining cost controls as the Company opens or acquires new programs/products/operations; · competition with other banks and financial institutions, and companies outside of the prepaid and banking industries, including those companies that have substantially greater access to capital and other resources; · the ability to continue to attract investments and capital to fund operations and growth; · the ability to successfully manage the Company’s growth or implement its growth strategies if it is unable to identify attractive markets, locations or opportunities to expand in the future; · reliance on the Company’s management team, including its ability to attract and retain key personnel; · demand, development and acceptance of new products and services; · problems with technology utilized by the Company; · maintaining capital levels adequate to support the Company’s growth; and · other factors not herein described in Item 1A, “Risk Factors,” above. Although the Company believes that its expectations with respect to the forward-looking statements are based upon reliable assumptions within the bounds of its knowledge of its business and operations, there can be no assurance that actual results, performance or achievements of the Company will not differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements. Off-Balance Sheet Arrangements During the quarter ended December 31, 2012, we did not engage in any off-balance sheet arrangements. 17 Table of Contents Stock-Based Compensation In March 2004, the FASB issued Statement of Financial Accounting Standards (SFAS) No.123 (Revised), Shared-Based Payment.This standard revises SFAS No. 123, APB Opinion No. 25 and related accounting interpretations and eliminates the use of the intrinsic value method for employee stock-based compensation.SFAS No. 123R requires compensation costs related to share based payment transactions to be recognized in the financial statements over the period that an employee provides service in exchange for award.Currently, the Company uses the revised fair value method of SFAS No. 123R to value share-based options granted to employees and board members.This standard requires the expensing of all share-based compensation including options, using the fair value based method. Subsequent Events The following material events occurred subsequent to the year ended December 31, 2012: None. Off-Balance Sheet Arrangements During the years ended December 31, 2012 and 2011, we did not engage in any off-balance sheet arrangements. Recent Accounting Pronouncements Revenue Recognition – Multiple Deliverable Revenue Arrangements In October 2010, the FASB issued guidance for Revenue Recognition – Multiple Deliverable Revenue Arrangements (Subtopic 605-25) “Subtopic”. This accounting standards update establishes the accounting and reporting guidance for arrangements under which the vendor will perform multiple revenue – generating activities. Vendors often provide multiple products or services to their customers. Those deliverables often are provided at different points in time or over different time periods. Specifically, this Subtopic addresses how to separate deliverables and how to measure and allocate arrangement consideration to one or more units of accounting.The amendments in this guidance will affect the accounting and reporting for all vendors that enter into multiple-deliverable arrangements with their customers when those arrangements are within the scope of this Subtopic. This Statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after June 15, 2010.Earlier adoption is permitted. If a vendor elects early adoption and the period of adoption is not the beginning of the entity’s fiscal year, the entity will apply the amendments under this Subtopic retrospectively from the beginning of the entity’s fiscal year.The presentation and disclosure requirements shall be applied retrospectively for all periods presented. Management believes this Statement will have no impact on the financial statements of the Company once adopted. All other new accounting pronouncements issued but not yet effective, have been deemed not to be relevant to the Company and are not expected to have any impact once adopted ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we have elected not to provide the disclosure required by this item. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements required pursuant to this item are included immediately following the signature page of this report. 18 Table of Contents ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE There have been no changes in or disagreements with accountants reportable pursuant to this item. ITEM 9A.CONTROLS AND PROCEDURES As a smaller reporting company, we have elected not to provide the information required by this item.Rather, we have provided the information set forth in Item 9A(T) below. ITEM 9A(T).CONTROLS AND PROCEDURES Evaluation of disclosure controls and procedures Our President, who serves as our principal executive officer and our principal financial officer, after evaluating the effectiveness of our “disclosure controls and procedures” (as defined in the Securities Exchange Act of 1934 Rule 13a-15(e)) as of the end of the period covered by this Annual Report on Form 10-K (the “Evaluation Date”), has concluded that as of the Evaluation Date, our disclosure controls and procedures were not effective to provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our principal executive and financial officer, as appropriate, to allow timely decisions regarding required disclosure. A discussion of the material weaknesses in our disclosure controls and procedures is set forth below. Changes in internal control over financial reporting There were no changes in our internal control over financial reporting during our most recent fiscal quarter that materially affected, or were reasonably likely to materially affect, our internal control over financial reporting. Management’s report on internal control over financial reporting Our management consists of Ray A. Smith, our Chief Executive Officer (“CEO”), and our Principal Financial Officer (“PFO”), and is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rule13a-15(f) of the Exchange Act.As a result, our internal control system is limited in its scope and capabilities, although, based on our CEO and PFO’s general business experience, is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes, in accordance with generally accepted accounting principles. Our management conducted an evaluation of the effectiveness of our internal control over financial reporting.Based on his evaluation, they concluded that there are material weaknesses in our internal control over financial reporting. A material weakness is a deficiency, or a combination of control deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. All of our financial reporting is carried out by our CEO and PFO, and we do not have an audit committee.This lack of accounting staff results in a lack of segregation of duties and accounting technical expertise necessary for an effective system of internal control. 19 Table of Contents The Company has no material operations or staff at this time, however, management is making every effort to mitigate this material weakness to the fullest extent possible.This is done by having our CEO and our legal counsel review all our financial reporting requirements for reasonableness.All unexpected results are investigated.At any time, if it appears that any control can be implemented to continue to mitigate such weaknesses, it will be immediately implemented.In order to mitigate further weakness, the Company maintains a third party CPA independent of the Company auditors to participate in the accounting and review process.As soon as our finances allow, we plan to hire sufficient accounting staff and implement appropriate procedures for monitoring and review of work performed by our CEO and PFO. Based on our evaluation under the frameworks described above, our management has concluded that our internal control over financial reporting was not effective as of December31, 2012. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the SEC that permit the Company to provide only management’s report in this annual report. ITEM 9B.OTHER INFORMATION The Company did not fail to file any information required to be filed in a report on Form 8-K during the fourth quarter of the fiscal year ended December 31, 2012. 20 Table of Contents PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Current Management The following table sets forth the name and ages of, and position or positions held by, our executive officers and directors: Name Age Position(s) Director Since Employment Background Matt Richards 46 Director Matthew Richards is a national trainer, public speaker and educator.For 27 years, Mr. Richards has been a business and marketing consultant and a real estate investor. Ray A. Smith 41 President and Chief Executive Officer / Director Since April 2006 Mr. Smith has been the President and a director of CRS Corporation, a company offering credit enhancement, credit education, and consumer financial assistance services.From February 2002 until April 2006, he as the President and CEO of Comm 2020 which operated a call center marketing credit services and a credit card application processing center for Visa and MasterCard.Mr. Smith has served as President of and been employed by Trycera since February 2010. Hector Alvarez VP of Marketing / Director Mr. Hector Alvarez is the founder of Education for Homes, LLC, a company dedicated to providing assistance to medium and low income residents of urban communities throughout the United States. Mr. Alvarez has spent the past fifteen (15) years serving in the capacity as a managing member or director of several companies focused on educating and assisting low income families obtain financial education, low-cost energy, green energy, assist children in need of tutoring and better scholastic assistance. Shampa Mitra-Reddy VP of Biz Dev/General Counsel As an attorney, Ms. Reddy has over 12 years of experience representing clients in a broad array of real estate, corporate and construction law matters. In addition to running her private law practice, Ms. Reddy has previously served as in-house counsel to several multi-million dollar construction companies, advising on legal matters as well as coordinating multi-family and mixed use development projects funded by the New Jersey Housing and Mortgage Finance Agency (HMFA), Department of Community Affairs (DCA) and other state agencies. On April 14, 2008, the California Department of Corporations issued a desist and refrain order against Mr. Smith, CRS Corporation and others alleging that the parties had violated Section 25110 of the California Securities Act of 1968 by making general solicitations in connection with the sale of the common stock by CRS Corporation.The alleged violation took place in or about September 2006. 21 Table of Contents Directors are elected for a term of one year and until their successors are elected and qualified. Annual meetings of the stockholders, for the selection of directors to succeed those whose terms expire, are to be held at such time each year as designated by the Board of Directors.The Board of Directors has not selected a date for the next annual meeting of shareholders.Officers are elected by the Board of Directors, which is required to consider that subject at its first meeting after every annual meeting of stockholders.Each officer holds his office until his successor is elected and qualified or until his earlier resignation or removal. Section 16(a) Beneficial Ownership Reporting Compliance According to our records, no director, officer, or beneficial owner of more than 10% of our Common Stock failed to file on a timely basis reports required by Section 16(a) of the Exchange Act during the fiscal year ended December 31, 2012. Code of Ethics On August 25, 2004, the Board of Directors adopted a Code of Ethics. The purpose of the Code of is to set the expectations of the highest standards of ethical conduct and fair dealings.The Code of Ethics applies to our principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. Overview of Director Nominating Process The Board of Directors does not have a standing nominating committee or committee performing similar functions. The Board of Directors also does not currently have a policy for the qualification, identification, evaluation or consideration of director candidates. The Board of Directors does not believe that a defined policy with regard to the qualification, identification, evaluation or consideration of candidates recommended by stockholders is necessary at this time due to the lack of operations and the fact that we have not received any stockholder recommendations in the past.Director nominees are considered solely by our current sole director. Audit Committee Financial Expert Our Board of Directors performs the duties that would normally be performed by an audit committee.Given our lack of operations prior to any merger, our Board of Directors believes that its current member has sufficient knowledge and experience necessary to fulfill the duties and obligations of the audit committee for our Company. The Board of Directors has determined that the Company does not have an audit committee financial expert, due to lack of working capital. ITEM 11.EXECUTIVE COMPENSATION Executive Compensation The following table sets forth the compensation of the named executive officer for each of the two fiscal years ended December 31, 2012 and 2011: Name & Principal Position Year Salary ($) Bonus ($) Stock Awards ($) Option Awards ($) All Other Compensation ($) Total ($) Ray A. Smith $ 0 0 0 $
